Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
GREEN TECHNOLOGY SOLUTIONS, INC. (GTSO) a Nevada corporation located at 2880
Zanker Rd., Suite 203, San Jose, CA 95134, herein called “Buyer,” and SRN
Properties Corporation, a Texas Corporation, located at 14100 Southwest Freeway,
Suite 360, Sugarland, TX 77478, herein called “Seller,” hereby agree as follows:
 


 
ARTICLE1. PURCHASE AND SALE OF ASSET
 
1.01 Asset Being Purchased. Seller agrees sell to Buyer and Buyer agrees to
purchase from Seller on the terms specified in this Agreement the following
asset:  2004 Class 5 KTE Clean Room, approximately 1300 to 1500 square feet
(“Asset”).
 
1.02 Purchase Price. Purchase price as consideration for the asset acquired
pursuant to this Agreement shall be TWO MILLION FIVE HUNDRED THOUSAND DOLLARS
($2,500,000) payable as follows:
 
 
a.
$250,000 cash payable in the following installments:

 
 
i.
$25,000 on the Closing Date

 
 
ii.
$25,000 payable 10 days after the Closing Date

    
 
iii.
Balance of $200,000 to be paid $50,000 per month for four months beginning 30
days after payment of second $25,000 and thereafter each 30 days until paid in
full.

 
 
b.
3,000,000 restricted shares of Buyer’s common stock (“Shares”).  The Shares
shall be issued within ten (10) days following the signing of this
agreement.  Shares shall be issued in three certificates of 1,000,000 each which
certificates shall be held in trust with the closing attorney.

 
 
c.
The 3,000,000 restricted shares shall be exchanged in three tranches of
1,000,000 restricted shares each for the number of unrestricted shares defined
in Section 1.04 below. The first exchange will occur on the later of 60 days
following the Closing Date or the date the registration statement, discussed in
Section 1.04, becomes effective.  The second exchange shall occur at the end of
the sixth month following the Closing Date and the third exchange shall occur at
the end of the eighth month following the Closing Date.

 
1.03 Closing. The sale and purchase described in this Agreement shall be
consummated on or before March 4, 2015 (the “Closing” or “Closing Date”) upon
final approval of the Board of Directors of each corporation.  Such Closing
shall take place at 10:00 a.m. at the offices of GTSO.
 
1.04 Exchange Offer Registration Statement.  Buyer shall (i) prepare and file
with the Securities and Exchange Commission promptly after the Closing Date, but
in no event later than the 30th day after the Closing Date hereof, a
registration statement on an appropriate form under the Securities Act to issue
and deliver to Seller, in exchange for the Shares, a number of shares in
exchange for each 1,000,000 share tranche with a total VWAP (as defined below)
of $750,000 at the time of issue, (ii) use its reasonable best efforts to cause
the exchange offer registration statement to become effective on or prior to the
270th day after the Closing Date hereof, (iii) use its reasonable best efforts
to keep the registration statement effective until the consummation of the
exchange offer and (iv) issue the exchange shares in exchange for all Shares.
 
 
1

--------------------------------------------------------------------------------

 
 
 
a.
“VWAP” shall mean the volume weighted average of the closing price of the
Buyer’s common stock over the 20 trading days immediately prior to the day in
question, as quoted on a stock exchange or the over-the-counter market.

 
 
b.
In the event the exchange offer registration statement is not effective on or
prior the 270th day after the Closing Date, Buyer will assist Seller with the
public sale of the Shares without registration in reliance on Rule 144 under the
Securities Act of 1933.  In such event, the total number of Shares eligible for
public sale without registration shall be increased or decreased such that the
total VWAP will equal $2,500,000.

 
 
c.
In the event the exchange offer registration statement is not effective on or
prior the 270th day after the Closing Date and the public sale of the Shares
without registration in reliance on Rule 144 is not available, the number of
restricted exchange shares shall be as defined in Paragraph 1.04 together with
an additional number of restricted shares equal to 50% of the number specified
in Paragraph 1.04.

 
ARTICLE 2. REPRESENTATIONS AND WARRANTIES OF SELLER
 
2.01 Title to Asset. Seller has good and marketable title to the asset covered
by this Agreement. Seller’s title to the asset is free and clear of any liens,
encumbrances, or other defects.
 
2.02 Authority to Sell. Seller has complied with all the requirements of any
applicable law of the State of Texas relative to the sale of the asset described
in this Agreement such that prior to Closing, all of the consents and approvals
that may be required by law or by agreements to which Seller may be a party will
be obtained.
 
2.03 Survival of Warranties. Seller agrees that all warranties made by it in
this Agreement shall survive the Closing.
 
2.04 Restricted Securities. Seller has been advised by the Buyer that (i) the
Shares are being issued by the Buyer pursuant to an exemption from registration
provided under Section 4(a)(2) of the Securities Act and the Shares are
characterized as “restricted securities” under the Securities Act inasmuch as
they are being acquired from the Buyer in a transaction not involving a public
offering.
 
2.05. Delivery and Set Up.  Immediately after the Closing, Seller agrees to
deliver and set up the Asset at a location to be designated by Buyer. Buyer
agrees to give Seller adequate advance notice as to date and location.  Parties
agree to use their best efforts to accomplish this requirement.
 
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer represents and warrants as follows:
 
3.01 Due Organization. Buyer is a corporation duly organized and existing under
the Corporation Laws of the State of Nevada and that its power as a corporation
is not now suspended.
 
3.02 Authority to Buy. This Agreement has been approved by Buyer’s Board of
Directors and that Buyer has full power and authority to both execute and
perform this contract.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4. CONDITIONS TO BUYER’S PERFORMANCE
 
Absent waiver in writing, all obligations of the Buyer under this Agreement are
subject to satisfaction of the following conditions on or before the Closing
Date:
 
4.01. Performance by Seller. Seller shall have performed, satisfied and complied
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by them, or any of them, on or before the Closing
Date.
 
4.02. Representations and Warranties True as of the Closing Date. Except as
otherwise permitted by this Agreement, all representations and warranties by
Seller in this Agreement shall be true on and as of the Closing Date as though
made at that time.
 
4.03. Corporate Approvals. The board of directors of Seller and to the extent
required, the shareholders of Seller, shall have duly authorized and approved
the execution and delivery of this Agreement and all corporate actions necessary
or proper to fulfill Seller’s obligations hereunder on or before the Closing
Date.
 
ARTICLE 5. CONDITIONS OF SELLER’S PERFORMANCE
 
Absent a waiver in writing, all obligations of Seller hereunder are subject to
the satisfaction of the following conditions on or before the Closing Date:
 
5.01. Representations and Warranties True as of the Closing Date. All
representations and warranties of Buyer contained in this Agreement shall be
true on and as of the Closing Date as though such representations and warranties
were made on and as of that date.
 
5.02. Performance By Buyer. Buyer shall have performed and complied with all
covenants and agreements and satisfied all conditions required by this Agreement
to be performed by Buyer on or before the Closing Date.
 
5.03. Corporate Approvals. The board of director’s of Buyer, and to the extent
required the shareholders of Buyer shall have duly authorized and approved the
execution and delivery of this Agreement and all corporate action necessary or
proper to fulfill Buyer’s obligations hereunder on or before the Closing Date.
 
ARTICLE 6.  INDEMNITY AGREEMENT
 
6.01. Buyer’s Indemnity. Except as otherwise provided in this Agreement or any
attachment to this Agreement, Buyer shall indemnify and hold Seller free and
harmless from any and all claims, liabilities, loss, damage, or expense
resulting from Buyer’s acts or omissions to act after the Closing Date as they
relate to the assets purchased.
 
ARTICLE 7. TERMINATION DEFAULT REMEDIES
 
7.01. TERMINATION. If either Buyer or Seller materially defaults in the due and
timely performance of any of its warranties, covenants, or agreements or in the
event of the failure to satisfy or fulfill any of the conditions, the
non-defaulting party may on the Closing Date give notice of termination and
state the facts upon which the termination is based. The termination shall be
effective five days after Closing Date, unless the specified default or defaults
have been cured on or before the effective date of termination.
 
7.02. Default; Remedies. Notwithstanding Section 7.01, in the event of a
default, the non-defaulting party may seek specific performance of this
Agreement against the defaulting party from a court of competent jurisdiction,
or alternatively, such non-defaulting party may seek damages from the defaulting
party.
 
 
3

--------------------------------------------------------------------------------

 
 
7.03. Litigation Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement or to remedy its breach, the prevailing party
in such action or proceeding shall be entitled to recover its actual attorney’s
fees and other costs incurred in the action or proceeding, in addition to such
other relief to which it may be entitled.
 
ARTICLE 8. MISCELLANEOUS
 
8.01. Entire Agreement. This instrument, with attachments if any, constitutes
the entire agreement between Buyer and Seller respecting the sale of the asset
to Buyer by Seller, and any agreement or representation respecting the asset or
their sale by Seller to Buyer not expressly set forth in this instrument is null
and void.
 
8.02. Notices. Any and all notices or other communications required or permitted
by this Agreement or by law to be served on or given to either party hereto,
Buyer and Seller, by the other party hereto shall be, unless otherwise required
by law, in writing and deemed duly served and given when personally delivered to
the party to whom directed or any of its officers or, in lieu of such personal
service, when deposited in the United States mail, first-class postage prepaid,
addressed to the other party per addresses first listed in this Agreement.
 
8.03. Assignment. Neither this Agreement nor any right or interest in it may be
assigned by either party to any other person or corporation without the express
written consent of the other party to this Agreement.
 
8.04. Governing Law. This Agreement shall be governed and all rights and
liabilities under it determined in accordance with the laws of the State of
Nevada in effect on this date.
 
8.05. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute but one
Agreement.
 
8.06. Expenses. Each party shall pay all costs and expenses incurred by it in
negotiating and preparing this Agreement and in closing and carrying out the
transactions contemplated herein and hereby.
 
8.07. Further Assurances. The parties agree that at any time and from time to
time after the Closing Date, they will execute and deliver to any other party
such further instruments or documents as may be reasonably required to give
effect to the transactions contemplated hereunder.
 
EXECUTED on the 4th day of March, 2015.
 
BUYER:
GREEN TECHNOLOGIES SOLUTIONS, INC.
 
By:/s/ Wallace Browne                             
Wallace Browne, President
SELLER:
SRN PROPERTIES CORPORATION
 
By: /s/ John Nguyen                        
Name: John Nguyen                        
Title:                                                   



 
4

--------------------------------------------------------------------------------

 